        Case 1:17-cv-02989-AT Document 1015 Filed 11/17/20 Page 1 of 2




ICHTER DAVIS LLC
                                                                                             Cary Ichter, Partner
                                                                                        cichter@ichterdavis.com
                                                                                             404.869.5243 direct
                                                                                               404.769.1353 cell




                                          November 17, 2020

VIA CM/ECF FILING
The Honorable Amy Totenberg
Attn: Harry Martin
Courtroom Deputy Clerk
United States District Court for the Northern District of Georgia
2388 United States Courthouse
Richard B. Russell Federal Building
75 Ted Turner Drive, S.W.
Atlanta, GA 30303-3309

      Re:      Donna Curling, et al. v. Brad Raffensperger, in his official capacity as
               Secretary of State for the State of Georgia, et al.
               United States District Court
               Northern District of Georgia, Atlanta Division
               Civil Action File No. 1:17cv2989-AT

Dear Mr. Martin:

      I am presently appearing in the above mater as counsel for Plaintiffs William
Digges, III, Laura Digges, Ricardo Davis and Megan Missett, and I am co-counsel
for Coalition for Good Governance.

        Pursuant to Local Rule 83.1 (E)(3) NDGa and Standing Order: Guidelines to
Parties and Counsel in Cases Proceeding Before the Honorable Amy Totenberg §
II.(c)(iii), I write to advise that I will be absent from work and unavailable during
the following period, which is less than twenty-one days:

                           January 25, 2021 and January 26, 2021




            3340 Peachtree Road NE | Suite 1530 | Atlanta, GA 30326 | 404.869.7600 | 404.869.7610 fax
      Case 1:17-cv-02989-AT Document 1015 Filed 11/17/20 Page 2 of 2




Mr. Harry Martin
November 17, 2020
Page 2


     I respectfully request that this case not be calendared during these dates.

     Please contact me with any questions you may have.

                                                Very truly yours,

                                                /s/ Cary Ichter_______
                                                CARY ICTER
                                                GA Bar No. 382515
ICHTER DAVIS, LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, GA 30326
Telephone: 404.869.7600
Fax: 404.869-7610
cicther@ichterdavis.com

cc (by service): Counsel of record (via CM/ECF only)
